11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

Hector Christopher Trevino,                  * From the 238th District
                                               Court of Midland County,
                                               Trial Court No. CR37742.

Vs. No. 11-13-00167-CR                       * March 14, 2014

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.